              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 1 of 27 Page ID #:1



                   1   COOLEY LLP
                       Randall R. Lee (CA Bar #152672)
                   2   randall.lee@cooley.com
                       1333 2nd Street, Suite 400
                   3   Santa Monica, CA 90401-4100
                       Tel. (310) 883-6485
                   4   Fax. (310) 883-6500
                   5   Philip M. Bowman, pro hac vice forthcoming
                       pbowman@cooley.com
                   6   Nicholas A. Flath, pro hac vice forthcoming
                       nflath@cooley.com
                   7   55 Hudson Yards
                       New York, New York 10001
                   8   Tel. (212) 479-6000
                       Fax. (212) 479-6275
                   9
                       Counsel for Plaintiff Thrasio, LLC
               10
               11                            UNITED STATES DISTRICT COURT
               12                          CENTRAL DISTRICT OF CALIFORNIA
               13
               14      THRASIO, LLC,                           Case No. 2:21-CV-01337
               15                   Plaintiff,                 COMPLAINT FOR:
               16             v.                               (1) VIOLATION OF THE DEFEND TRADE
                                                               SECRETS ACT;
               17      BOOSTED COMMERCE INC. AND
               18      BOOSTED ECOMMERCE, INC.,                (2) VIOLATION OF CALIFORNIA
                                                               UNIFORM TRADE SECRETS ACT;
               19                   Defendants.
                                                               (3) UNFAIR COMPETITION IN
               20                                              VIOLATION OF THE CALIFORNIA
                                                               BUSINESS AND PROFESSIONS CODE
               21
                                                               DEMAND FOR JURY TRIAL
               22
                                                        COMPLAINT
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 2 of 27 Page ID #:2



                   1         Plaintiff Thrasio, LLC (“Thrasio”), through its attorneys, alleges the following
                   2   against Defendants Boosted Commerce Inc. and Boosted Ecommerce, Inc.
                   3   (collectively, “Boosted”):
                   4         1.     Pursuant to Local Rule 8-1, as set forth further herein, this Court has
                   5   subject matter jurisdiction over Thrasio’s federal trade secrets claim under 28 U.S.C.
                   6   § 1331 and 18 U.S.C. § 1836(c), and has supplemental jurisdiction over Thrasio’s
                   7   state law claims under 28 U.S.C. § 1367.
                   8         2.     This lawsuit arises out of Boosted’s blatant unauthorized use of
                   9   Thrasio’s highly valuable business information to build a competing business.
               10            3.      Thrasio buys and grows Amazon businesses (“Third-Party Sellers”).
               11      Specifically, Thrasio acquires either the Third-Party Sellers themselves or their assets
               12      (e.g., their brand IP and inventory of consumer goods for sale). Thrasio then markets
               13      and sells those consumer goods, primarily on Amazon.com. Thrasio has acquired
               14      dozens of Third-Party Sellers in just over two years, and now offers more than 10,000
               15      products for sale on Amazon. Thrasio’s success derives from two proprietary
               16      business processes that Thrasio has spent significant time and resources developing.
               17            4.     The first is a standardized due diligence process (the “Standard
               18      Diligence Process”) that Thrasio uses to determine whether to acquire a Third-Party
               19      Seller. This process is based on the use of template forms, checklists, and document
               20      requests, as well as a proprietary “keyword” analysis of how the target’s products
               21      rank against other products in Amazon search results, all of which Thrasio has
               22      developed so that it is able to vet Third-Party Sellers efficiently and expeditiously.
               23      Thrasio’s use of the Standard Diligence Process has enabled it to complete each
               24      acquisition, on average, within 43 days of expressing interest in a Third-Party Seller.
               25      Further refinements to the Standard Diligence Process now enable Thrasio to
               26      complete acquisitions in less than 35 days on average.
               27            5.     The second key proprietary business process is Thrasio’s standardized
               28      process for the efficient integration and on-boarding of newly acquired Third-Party
COOLEY LLP
ATTORNEYS AT LAW

                                                                  2
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 3 of 27 Page ID #:3



                   1   Sellers into its operational network (the “Standard Integration Process”).         The
                   2   Standard Integration Process allows each new business to be upgraded to adopt
                   3   Thrasio’s gold standard processes, including for supply chain, marketing, search
                   4   keyword optimization, and trademark protection.         The goal of the Standard
                   5   Integration Process is to rapidly increase sales while streamlining the business, and
                   6   Thrasio has been so successful in deploying this process with each new acquisition
                   7   that it has been able to pay 94 percent of its earn-outs (that is, post-acquisition
                   8   payments to the Third Party Sellers contingent on Thrasio being able to achieve
                   9   benchmark sales within a set period of time).
               10            6.     The Standard Diligence Process and Standard Integration Process have
               11      independent value to Thrasio by virtue of their confidential and proprietary nature.
               12      These processes are described and memorialized in documents and other materials
               13      that Thrasio carefully guards.
               14            7.     Thrasio’s success has attracted competition. Now, to maintain its place
               15      in the market, Thrasio must race against other sophisticated competitors to acquire
               16      promising Third-Party Sellers. This increased competition makes Thrasio’s Standard
               17      Diligence Process and Standard Integration Process even more critical tools for
               18      success, and makes their secrecy all the more important for Thrasio to maintain.
               19            8.     Boosted is one such competitor. But instead of developing its own
               20      methods for conducting efficient due diligence and brand enhancement like Thrasio
               21      did, Boosted has unfairly built a business on the back of Thrasio’s work, replicating
               22      Thrasio’s proprietary business processes by its unauthorized use of a trove of
               23      documents detailing these business processes, to which Boosted improperly obtained
               24      access through one of its founders.
               25            9.     Specifically, Charles Chanaratsopon, Boosted’s CFO and co-founder,
               26      used his position as an indirect investor in Thrasio to gain access to a dataroom
               27      containing Thrasio’s proprietary and confidential information, which was hosted by
               28      Upper90, a venture capital firm (the “Dataroom”).
COOLEY LLP
ATTORNEYS AT LAW

                                                                3
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 4 of 27 Page ID #:4



                   1         10.    Thrasio entrusted its trade secrets to Upper90 under conditions of strict
                   2   confidentiality, for the sole purpose of enabling Upper90 and its investors to decide
                   3   whether to invest in Thrasio.
                   4         11.    Chanaratsopon himself signed a non-disclosure agreement (“NDA”)
                   5   with Upper90 before first accessing the Dataroom in March 2019. He thereafter
                   6   accessed the Dataroom on thirteen separate occasions between December 2019 and
                   7   July 2020 – during the time when Chanaratsopon was founding and establishing
                   8   Boosted, which was incorporated in or about December 2019 – each time
                   9   acknowledging his ongoing confidentiality obligations and use restrictions.
               10            12.    Chanaratsopon did not just casually review the contents of this
               11      Dataroom. He studied the Standard Diligence Process and the Standard Integration
               12      Process in detail with a plan to form a competing business. He bulk-downloaded the
               13      material repeatedly in 2019, then devised and founded Boosted, launched its website,
               14      and hired its first employees. Chanaratsopon then bulk-downloaded and reviewed
               15      Thrasio’s materials again in 2020. All told, Chanaratsopon logged in to the Dataroom
               16      a total of forty-five times, on twenty-four separate days, both before and after making
               17      his investment decisions relating to Thrasio, between March 2019 and July 2020.
               18            13.    Using this improperly obtained information to kick start its operations,
               19      Boosted quickly grew, began acquiring Third Party Sellers, and attracted investors,
               20      conducting its Series A funding round in September 2020—far sooner than Boosted
               21      would have been able to do without using the misappropriated Thrasio information.
               22      For a competitor like Boosted to have access to and knowledge of these documents
               23      (through Boosted’s co-founder and CFO Charles Chanaratsopon) presents an
               24      existential threat to Thrasio, because it has enabled Boosted to directly compete
               25      against Thrasio using Thrasio’s own confidential processes, without having had to
               26      expend the substantial time and effort that Thrasio spent to develop such processes.
               27            14.    Boosted’s marketing materials confirm that it is misappropriating
               28      Thrasio’s confidential playbooks to directly compete in this space. For example,
COOLEY LLP
ATTORNEYS AT LAW

                                                                 4
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 5 of 27 Page ID #:5



                   1   Boosted advertises on its website that it can buy Third-Party Sellers “within 45 days!”
                   2   – essentially identical to Thrasio’s own historical track record of 43 days. Boosted’s
                   3   website goes on to boast about a systematized due diligence process model including
                   4   a review of financials, supply chain, marketing and inventory – again, essentially
                   5   identical to Thrasio’s own process.
                   6         15.    By deploying this secret information for the improper purpose of
                   7   competing with Thrasio, Boosted has violated the law.
                   8         16.    Thrasio brings this lawsuit to recover damages for Boosted’s
                   9   misappropriation of Thrasio’s trade secrets and unfair competition, and to seek
               10      related equitable relief.1
               11                          PARTIES, JURISDICTION, AND VENUE
               12            17.    Plaintiff Thrasio is a limited liability company organized in Delaware.
               13            18.    Defendant Boosted Commerce Inc. is a Delaware corporation. On
               14      information and belief, Boosted Commerce Inc. was incorporated on or about
               15      December 6, 2019, and its principal place of business is in Los Angeles, California.
               16            19.    Defendant Boosted ECommerce, Inc. is a Delaware corporation. On
               17      information and belief, Boosted ECommerce, Inc. was incorporated on or about
               18      December 26, 2019, and its principal place of business is in Los Angeles, California.
               19            20.    This Court has subject matter jurisdiction over Thrasio’s federal trade
               20      secret claim pursuant to 18 U.S.C. § 1836(c) and 28 U.S.C. § 1331.
               21            21.    This Court has supplemental jurisdiction over Thrasio’s state law claims
               22      pursuant to 28 U.S.C. § 1367.
               23            22.    Venue lies in the United States District Court for the Central District of
               24      California pursuant to 28 U.S.C. §§ 1391(b)(1) and (2), as Boosted is based in Los
               25      Angeles, California, and, on information and belief, a substantial part of the events
               26      or omissions giving rise to the claims and harm alleged in this Complaint occurred
               27      1
                        Thrasio is simultaneously suing Charles Chanaratsopon in the United States
               28      District Court for the Southern District of Texas, raising similar claims arising out
                       of the same events described herein.
COOLEY LLP
ATTORNEYS AT LAW

                                                                 5
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 6 of 27 Page ID #:6



                   1   in this Judicial District.
                   2                                FACTUAL BACKGROUND
                   3   I.     Thrasio’s Proprietary Business Processes
                   4          23.    Thrasio, founded in 2018, has pioneered the business of acquiring Third-
                   5   Party Sellers and/or their associated brands. The founders of Third-Party Seller
                   6   businesses often find it difficult to meet the operational demands of the business as
                   7   sales grow, and are eager to sell to a larger operator like Thrasio. Following
                   8   acquisition, Thrasio folds the Third Party Seller’s business into Thrasio’s
                   9   professional logistical network, and applies well-honed marketing and management
               10      techniques to further grow its acquired brands. Since inception, Thrasio has bought
               11      dozens of Third-Party Sellers.
               12             24.    The success of Thrasio’s business depends on its ability to (1) acquire
               13      as many quality businesses as possible and (2) improve each business’s sales.
               14             25.    The market that Thrasio has pioneered is rapidly becoming more
               15      competitive. According to Forbes magazine, between ten and fifteen companies with
               16      similar missions have each raised more than $100 million apiece from investors
               17      within the last twenty-four months. Each of these companies now is competing with
               18      Thrasio to acquire Third-Party Sellers.
               19             26.    A Third-Party Seller who seeks to sell can now expect to be contacted
               20      by many of these competitors, and to receive many attractive offers. To succeed in
               21      the ensuing bidding war for a Third-Party Seller, a prospective buyer must be able to
               22      efficiently but thoroughly investigate the business, make a competitive offer, and
               23      quickly complete the acquisition.
               24             27.    The speed of Thrasio’s due diligence process gives it a competitive
               25      edge. For instance (as reported in Forbes magazine), when the founder of Angry
               26      Orange Odor Eliminator (a cleanser designed to eliminate pet odor) wanted to sell
               27      his business, he was “inundated with phone calls” from potential buyers. Thrasio
               28      won the bidding war when it “sent a term sheet within a week of the listing and
COOLEY LLP
ATTORNEYS AT LAW

                                                                 6
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 7 of 27 Page ID #:7



                   1   insisted on a response the next day.”
                   2         28.    Thrasio is able to perform the necessary diligence quickly and
                   3   efficiently by applying its proprietary Standard Diligence Process each time it
                   4   considers the acquisition of a new Third-Party Seller. The Standard Diligence
                   5   Process entails use of easily-adaptable templates such as a seller information form
                   6   and diligence request letter. These templates ask for key information about the Third-
                   7   Party Seller’s business. Third-Party Sellers all share various similarities in their core
                   8   business (supply chain management, brand management, interactions with Amazon,
                   9   customer service and reviews, and search-engine optimization), and these templates
               10      ask for specific information about these and other aspects of their business. By using
               11      template documents, Thrasio is able to make its initial outreach to a new potential
               12      acquisition target more quickly, and to ensure that it quickly and efficiently gathers
               13      all the information it needs.
               14            29.    In addition, Thrasio has developed detailed internal checklists and
               15      processes for researching key aspects of Third-Party Seller businesses, such as the
               16      products themselves, supply chain, marketing, the seller’s Amazon account,
               17      customer service, finances, legal, and search keyword optimization. Search keyword
               18      optimization is a particularly key aspect of the diligence process, given that
               19      customers find goods on Amazon primarily by searching for them using Amazon’s
               20      text search tool, and given that each Third-Party Seller is often competing with many
               21      others to sell the same kind of product. Thrasio uses search keyword data gathered
               22      from many different research tools, and aggregates it into a single spreadsheet where
               23      it can be analyzed using custom metrics that Thrasio has developed, which no off-
               24      the-shelf keyword analysis tool can replicate. The Standard Diligence Process
               25      includes step-by-step instructions for conducting search keyword research, as well as
               26      the template spreadsheet used to aggregate the resulting data – as well as similarly
               27      detailed processes for investigating other aspects of the Third-Party Seller’s business.
               28            30.    Once it acquires a quality business, Thrasio achieves its second
COOLEY LLP
ATTORNEYS AT LAW

                                                                  7
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 8 of 27 Page ID #:8



                   1   objective of onboarding and growing the new business by using the Standard
                   2   Integration Process. For Thrasio, as co-founder Josh Silberstein explained it recently
                   3   to Forbes magazine, “every new business acquired by Thrasio is put on the so-called
                   4   conveyor belt, where a core team of a half-dozen employees works through a 503-
                   5   point checklist of best practices in an average of 34 days, farming out tasks to a deep
                   6   bench of specialists in supply chain, legal and other departments as needed.”
                   7         31.    Thrasio’s Standard Integration Process entails the deployment of well-
                   8   honed standard operating procedures (“SOPs”) to improve various key aspects of the
                   9   newly-acquired products, including harmonizing stock-keeping unit (“SKU”) codes
               10      to permit easy tracking of inventory, evaluating trademark usage, assessing the right
               11      level of inventory to maintain, managing cross-border shipping and logistics,
               12      improving the product’s marketing and branding, quickly responding to
               13      counterfeiters and brand hijackers, and responding to Amazon inquiries concerning
               14      hazardous materials, among other things.
               15            32.    Each of these SOPs comprises a set of repeatable, efficient steps to be
               16      performed by Thrasio’s employees and non-employee service providers.              This
               17      standardized process has enabled Thrasio to quickly fold dozens of newly-acquired
               18      brands into its platform over the last two years. Thrasio has developed these SOPs
               19      with considerable effort, and they represent Thrasio’s best practices for addressing
               20      some of the most challenging problems that face Third-Party Sellers. For instance,
               21      in a marketplace like Amazon, malicious actors stealing a successful brand and
               22      confusing customers is a constant threat which successful sellers must constantly
               23      guard against. Thrasio’s anti-hijacking SOP would provide a competitor with a plug-
               24      and-play solution for addressing this challenge in the marketplace.
               25            33.    The Standard Diligence Process and Standard Integration Process
               26      documentation constitute the most important class of confidential and proprietary
               27      information in Thrasio’s possession. These materials represent the operating manual
               28      for the business and are protected as a core asset. They provide a detailed roadmap
COOLEY LLP
ATTORNEYS AT LAW

                                                                  8
              Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 9 of 27 Page ID #:9



                   1   that would enable a competitor to replicate Thrasio’s successful method for quickly
                   2   investigating and acquiring Third Party Sellers, without having to make the same
                   3   investment of employee time and effort, and trial and error, that Thrasio itself had to
                   4   conduct. Thrasio derives independent value from these trade secrets by keeping them
                   5   secret from competitors.
                   6   II.   Thrasio Protects The Secrecy of Its Proprietary Information
                   7         34.       Thrasio takes extensive measures to maintain the secrecy of the
                   8   Standard Diligence Process and Standard Integration Process, and to protect and limit
                   9   any necessary disclosure of the information, as well as the documents which disclose
               10      these processes.
               11            35.       Thrasio’s policy is for all employees and non-employee service
               12      providers to sign agreements including robust confidentiality commitments before
               13      commencing services.        Thrasio employees are also bound by an Employment
               14      Manual, which specifically prohibits them from sending confidential business
               15      information via e-mail or over the internet unless specifically authorized, or from
               16      dispersing company data to any external party without authorization.
               17            36.       Thrasio’s standard employee confidential information and invention
               18      assignment agreement defines confidential information as including Thrasio’s know-
               19      how and trade secrets, among other things. Under this agreement, the employee
               20      agrees to treat all such information as confidential and not to disclose it to any person
               21      who does not have a need to know it in order to further the business of Thrasio. The
               22      obligations under this agreement extend past termination of the employment
               23      relationship.
               24            37.       Thrasio ensures that its non-employee service providers make similar
               25      confidentiality commitments before beginning their work.
               26            38.       In addition, Thrasio maintains its confidential data on secure computer
               27      systems. Until in or around 2019, Thrasio maintained the documents constituting the
               28      Standard Diligence Processes and Standard Integration Processes on secure,
COOLEY LLP
ATTORNEYS AT LAW

                                                                   9
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 10 of 27 Page ID #:10



                   1   password-protected repositories hosted by Dropbox and G-Suite.       Dropbox and G-
                   2   Suite adhere to the most stringent enterprise security compliance standards, and data
                   3   is encrypted both while in-transit and at-rest. Thrasio only gave employees and non-
                   4   employee service providers access to Dropbox and G-Suite on a need-to-know basis.
                   5          39.      Beginning in or around summer 2019, Thrasio migrated the Standard
                   6   Diligence Process and Standard Integration Processes into a dedicated knowledge
                   7   management tool. That tool, like the prior repositories, is password-protected and
                   8   offers state-of-the-art enterprise security features. Thrasio only extends access to
                   9   employees and non-employee service providers on a need-to-know basis.
               10             40.      As Thrasio has grown and hired more employees, the sophistication of
               11      its information technology security has also grown, keeping pace with Thrasio’s
               12      increasing size and administrative demands, and further demonstrating Thrasio’s
               13      commitment to protecting the secrecy of its trade secrets, including the Standard
               14      Diligence Process and Standard Integration Process.            Thrasio now uses a
               15      sophisticated enterprise password-management and single sign-on service, conducts
               16      information security trainings for employees, employs sophisticated mechanisms to
               17      detect and combat phishing attacks, and is deploying endpoint protection technology
               18      to employee laptop devices.
               19             41.      Because Thrasio’s Standard Diligence Process and Standard Integration
               20      Process are so central to its business success and its key competitive advantages,
               21      Thrasio does not share these processes (or the documents reflecting these processes)
               22      with anyone outside the company unless absolutely necessary.                In such
               23      circumstances, Thrasio protects its trade secrets by ensuring that the recipient
               24      commits to keep the Standard Diligence Process and Standard Integration Process
               25      confidential.
               26      III.   Thrasio Provided Trade Secret Material To Upper90 Under Conditions
               27             Of Strict Confidentiality
               28             42.      Beginning in 2018, Thrasio decided to share documents embodying its
COOLEY LLP
ATTORNEYS AT LAW

                                                                  10
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 11 of 27 Page ID #:11



                   1   Standard Diligence Process and Standard Integration Processes with Upper90, a
                   2   venture capital firm which was Thrasio’s first source of outside funding, and which
                   3   has provided critical funding to Thrasio at every step of its growth.
                   4         43.    Before deciding whether to invest in Thrasio, Upper90 required a level
                   5   of detail and precision about Thrasio’s business and prospects that could not be
                   6   determined from public sources, and specifically requested access to documents
                   7   giving it a detailed look into Thrasio’s due diligence and integration processes. By
                   8   sharing some of the documents reflecting its Standard Diligence Process and
                   9   Standard Integration Process with Upper90 in confidence, Thrasio was able to
               10      demonstrate its unique business strategies and operational strengths to Upper90 (and
               11      Upper90’s own investors).
               12            44.    The documents to which Thrasio gave Upper90 access included
               13      historical and projected financial information, a capitalization table, key contracts,
               14      employment agreements, and management’s analysis, as well as documents
               15      describing and constituting Thrasio’s Standard Diligence Process and Standard
               16      Integration Process.
               17            45.    The Standard Diligence Process documents that Thrasio disclosed to
               18      Upper90 under these terms, and for this purpose, included the following:
               19                   a.    Two iterations of a 12-page memorandum describing, step-by-
               20                         step, the different components of Thrasio’s brand diligence
               21                         process, including guidelines for receiving and storing
               22                         information received from Third-Party Sellers, key “Day-1”
               23                         diligence requests, and explanations and processes for conducting
               24                         diligence into eight subject areas relevant to the health and
               25                         prospects of a Third-Party Seller;
               26                   b.    A sample diligence request letter to a Third Party Seller;
               27                   c.    A 6-page “Seller Information Form,” including both tables and
               28                         narrative questions concerning the Third-Party Seller’s business;
COOLEY LLP
ATTORNEYS AT LAW

                                                                 11
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 12 of 27 Page ID #:12



                   1               d.     A “Day 1” diligence checklist, listing critical tasks to be done on
                   2                      the first day of diligence, with explanations;
                   3               e.     A 9-page memorandum describing, step-by-step, Thrasio’s
                   4                      process for reviewing the strength and potential of a product sold
                   5                      on Amazon.com, based on detailed analysis of search keywords;
                   6               f.     An example spreadsheet aggregating keyword research data from
                   7                      several sources, displayed in a format enabling a holistic
                   8                      assessment of the strength and potential of certain products sold
                   9                      by a Third Party Seller;
               10                  g.     A 43-page memorandum constituting the final acquisition
               11                         diligence memo prepared by Thrasio in connection with its
               12                         diligence into a Third-Party Seller, including numerous tables,
               13                         screenshots, narrative analysis, deal terms, appendices, and
               14                         recommendations;
               15                  h.     A sample dataroom containing more than a thousand documents
               16                         collected by Thrasio in connection with one of its acquisitions,
               17                         organized by subject matter.
               18            46.   Thrasio also gave Upper 90 access to documents reflecting and
               19      constituting its Standard Integration Process, including (among others):
               20                  a.     A two-page memorandum drafted for investors, describing
               21                         Thrasio’s standard operating processes, detailing strategies for
               22                         managing and refining these processes, and describing other
               23                         Standard Integration Process documents;
               24                  b.     A three-page memorandum constituting Thrasio’s SOP for SKU
               25                         nomenclature;
               26                  c.     An eleven-page memorandum constituting Thrasio’s SOP for
               27                         evaluating trademarks;
               28                  d.     A four-page memorandum constituting Thrasio’s SOP for
COOLEY LLP
ATTORNEYS AT LAW

                                                                12
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 13 of 27 Page ID #:13



                   1                       product inventory planning;
                   2                e.     A five-page memorandum constituting Thrasio’s SOP for cross-
                   3                       border inventory ordering and logistics;
                   4                f.     Case studies on Thrasio’s successful enhancements of brands it
                   5                       acquired from Third-Party Sellers;
                   6                g.     Examples of periodic reports used by Thrasio to assess product
                   7                       sales, success of marketing campaigns, and keyword research;
                   8                h.     A four-page memorandum constituting Thrasio’s SOP for
                   9                       combatting hijackers, i.e., bad actors selling counterfeit goods;
               10                   i.     A five-page memorandum constituting Thrasio’s SOP for
               11                          responding to Amazon requests for information concerning
               12                          hazardous materials in products.
               13            47.    Thrasio took measures to ensure that these materials, including the
               14      Standard Diligence Process and Standard Integration Process information, would
               15      remain confidential. For example, Thrasio entered into a credit agreement with
               16      Upper90, which contained a confidentiality clause whereby Upper90 committed to
               17      keep Thrasio’s information confidential, and only to share it with investors and
               18      prospective investors who themselves committed to keep the material confidential
               19      and not to use it for any purpose other than to investigate the opportunity to invest in
               20      Thrasio. Thrasio and Upper90 have amended the Credit Agreement several times
               21      since November 2018. At the time of each amendment, Thrasio and Upper90 re-
               22      confirmed that the terms of the underlying Credit Agreement (including the
               23      confidentiality obligation on Upper90) remain in effect unless specifically amended.
               24            48.    To adhere to its confidentiality obligations, Upper90 maintained the
               25      Standard Diligence Process and Standard Integration Process documents on a
               26      DealVDR data room (the “Dataroom”). The Dataroom used 256-bit AES encryption
               27      and hosted data in ISO/IEC 27001:2013 certified data centers, which undergo
               28      SSAE16 & SOC2 Type II audits annually. DealVDR has a number of security
COOLEY LLP
ATTORNEYS AT LAW

                                                                 13
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 14 of 27 Page ID #:14



                   1   features, including user-specific audit trails, with robust access and permissions
                   2   controls for hosts like Upper90.
                   3         49.    Beginning in late 2019, Upper90 set up the Dataroom to display the
                   4   following message to users before they could access the Dataroom:
                   5                The information contained in this data room is strictly
                   6                confidential and is provided to you solely for your
                                    reference to allow you to make your own evaluation of
                   7                the company. Any unauthorized access, duplication,
                   8                reproduction, dissemination or onward transmission of the
                                    material in this data room is strictly prohibited. You agree
                   9                to keep the information in this data room confidential and
               10                   treat the information contained herein as material, non-
                                    public information where applicable. You agree not to
               11                   share your login credentials with any other person or entity
               12                   without express authorization to do so. By accessing the
                                    data room, you agree to only process the personal data
               13                   contained in the documents to the extent necessary and in
               14                   accordance with our Privacy Policy and Terms of Use. The
                                    information contained in this data room may include
               15
                                    forward-looking statements with respect to future events or
               16                   financial performance. These views may be based on a
                                    number of assumptions and are subject to various risks.
               17
                                    Such forward-looking statements are not guarantees of
               18                   future performance and no assurance can be made that any
                                    future events will occur, that projections will be achieved,
               19
                                    or that the company’s assumptions or any other
               20                   assumptions contained herein will prove to be correct.
                                    Actual results may differ materially from those projected,
               21
                                    and the Company does not undertake to revise any such
               22                   forward-looking statements to reflect future events or
                                    circumstances. By clicking “I Agree” below, you agree
               23
                                    with the terms of this disclaimer.
               24
               25      (emphasis added).

               26            50.    Investors who access the Dataroom must click “I Agree” to indicate

               27      their acceptance of these terms before they can review Thrasio’s confidential

               28      materials.
COOLEY LLP
ATTORNEYS AT LAW

                                                                14
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 15 of 27 Page ID #:15



                   1         51.    In addition, many of the documents on the Dataroom are stamped with
                   2   headers labelling the document as “CONFIDENTIAL INFORMATION – DO NOT
                   3   DISTRIBUTE.”
                   4   IV.   Chanaratsopon Obtained Access to Thrasio’s Trade Secrets From
                   5         Upper90
                   6         52.    Charles Chanaratsopon is an investor in Upper90 who obtained access
                   7   to Thrasio’s trade secrets through the Dataroom. Chanaratsopon had no personal
                   8   experience in the market of acquiring Third-Party Sellers, and little information about
                   9   the dynamics of that market or the opportunities and challenges of entering that
               10      market, before he reviewed Thrasio’s Dataroom materials.
               11            53.    Chanaratsopon’s prior entrepreneurial experience was in traditional
               12      retail stores. Specifically, Chanaratsopon founded “Charming Charlie,” a retail
               13      fashion jewelry chain, which filed for Chapter 11 bankruptcy in 2017; Charming
               14      Charlie emerged from bankruptcy in 2018, but then filed for Chapter 11 bankruptcy
               15      again in summer 2019.
               16            54.    In December 2018, Chanaratsopon executed a mutual non-disclosure
               17      agreement with Upper90. In this NDA, Chanaratsopon acknowledged that he would
               18      be receiving confidential information from Upper90 to enable him to evaluate
               19      investment opportunities, and that such information would include information that
               20      Upper90 itself had received on conditions of confidentiality from third parties. As
               21      the “Recipient” of such information, Chanaratsopon committed to keep it
               22      confidential, and not to use it for any purpose other than to evaluate investment
               23      opportunities presented by Upper90, as “Discloser”:
               24                   2.    Nondisclosure and Nonuse Obligations. Recipient
               25                   will not use any Confidential Information except to the
                                    extent necessary in connection with the Discloser’s
               26                   evaluation of one or more potential investments and/or
               27                   transactions (the “Purpose”) and Recipient will not
                                    disseminate or in any way disclose any Confidential
               28                   Information to any third party, except as such disclosure is
COOLEY LLP
ATTORNEYS AT LAW

                                                                 15
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 16 of 27 Page ID #:16



                   1               expressly permitted in this Agreement. . . . Recipient shall
                   2               treat all of Discloser’s Confidential Information with the
                                   same degree of care as Recipient accords to Recipient’s
                   3               own Confidential Information, but not less than reasonable
                   4               care. Recipient shall disclose Discloser’s Confidential
                                   Information only to Recipient’s directors, officers,
                   5               employees (if any), and agents (including attorneys,
                   6               accountants, consultants, financial advisors and similar
                                   advisers) and existing or prospective financing sources
                   7               (collectively, “Representatives”) who need to know the
                   8               information to assist Recipient with respect to the Purpose.
                                   Recipient certifies that each of its Representatives will
                   9               have agreed to be bound by obligations of confidentiality
               10                  substantially similar to those terms and conditions
                                   applicable to Recipient under this Agreement. Recipient
               11                  acknowledges and agrees that it will be liable and
               12                  responsible for any unauthorized disclosure or use of such
                                   information by its Representatives.
               13
               14            55.   Pursuant to this NDA, Upper90 granted Chanaratsopon access to the
               15      Dataroom, to enable Chanaratsopon to evaluate the opportunity to invest in Thrasio.
               16            56.   Chanaratsopon began accessing Thrasio documents through the
               17      Dataroom in March 2019. Chanaratsopon proceeded to make three separate indirect
               18      investments in Thrasio through Upper90 special-purpose vehicles: (a) a debt
               19      transaction in or around March 2019, (b) a second debt transaction in or around
               20      September 2019, and (c) an equity transaction in or around June 2020.
               21      Chanaratsopon logged into the Dataroom a total of forty-five separate times, on
               22      twenty-four different days, between March 2019 and July 2020. During this same
               23      period, in or about December 2019, Chanaratsopon incorporated Boosted.
               24            57.   In connection with each of Chanaratsopon’s three investments,
               25      Chanaratsopon agreed to keep documents relating to the investment received from
               26      Upper90 confidential.
               27            58.   The LLC operating agreements for the Upper90 special-purpose
               28      vehicles in which Chanaratsopon invested in March and September 2019 each
COOLEY LLP
ATTORNEYS AT LAW

                                                               16
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 17 of 27 Page ID #:17



                   1   included the following confidentiality commitment:
                   2               2.10 (a) Each Member agrees not to make any use of (other
                   3               than for purposes reasonably related to his, her, or its
                                   Interest in the Company or for purposes of filing such
                   4               Member’s tax returns or for other routine matters required
                   5               by law) or to disclose to any Person (other than such
                                   Member’s employees, agents, accountants, advisors
                   6               (including financial advisors), or representatives
                   7               responsible for matters relating to the Company who agree
                                   to be bound by the confidentiality provisions described in
                   8               this Agreement), and to keep confidential any information
                   9               or matter relating to the Company and its affairs,
                                   including, without limitation, the identities of the other
               10                  Members, all offering materials used in connection with
               11                  the marketing and private placement of Interests in the
                                   Company (including, without limitation, this Agreement,
               12
                                   the Subscription Agreement, and any related marketing and
               13                  other disclosure documents), and any information or
                                   matter related to any Company Investment or the
               14
                                   business and operations of the Company, including,
               15                  without limitation, financial information, valuations,
                                   information regarding potential investments, trade
               16
                                   secrets, and other confidential and/or proprietary
               17                  information.
               18
                       (emphasis added).
               19
                             59.   The LLC operating agreement for the Upper90 special-purpose vehicle
               20
                       in which Chanaratsopon invested in June 2020 contained a similar confidentiality
               21
                       commitment:
               22
                                   9.6 Confidentiality. All information concerning the
               23
                                   business, affairs and properties of the Fund and all of
               24                  the terms and provisions of this Agreement will be held
                                   in confidence by each Manager and Member and their
               25
                                   respective Affiliates, subject to any obligation to comply
               26                  with (a) any applicable law, (b) any rule or regulation of
                                   any legal authority or securities exchange, (c) any
               27
                                   subpoena or other legal process to make information
               28                  available to the Persons entitled thereto or (d) the
COOLEY LLP
ATTORNEYS AT LAW

                                                              17
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 18 of 27 Page ID #:18



                   1                    enforcement of that Party's rights under this Agreement (or
                   2                    under any employment agreement with that Member, if
                                        any) in any legal process, arbitration, as a Member,
                   3                    Organizer, Manager, Administrative Manager or
                   4                    employee, as applicable. Confidentiality will be
                                        maintained until that time, if any, as the confidential
                   5                    information either is, or becomes, published or a matter of
                   6                    public knowledge (other than as a result of a breach of this
                                        Section 9.6); provided that each Party recognizes that the
                   7                    privilege each has to maintain, in its sole discretion, the
                   8                    confidentiality of a communication relating to the
                                        transactions, including a confidential communication with
                   9                    its attorney or a confidential communication with a
               10                       federally authorized tax practitioner under Section 7525 of
                                        the Code, is not intended to be affected by the foregoing
               11                       provisions of this sentence. Notwithstanding this Section
               12                       9.6, the Manager, Administrative Manager may use
                                        confidential information about the Fund and its Members
               13                       in data aggregation, so long as the data use does not include
               14                       the disclosure of information that could reasonably be used
                                        to identify any Member.
               15
               16      (emphasis added).

               17              60.      In addition, as mentioned above, beginning in late 2019, the Dataroom

               18      displayed a message to users indicating (among other things) that “[t]he information

               19      contained in this data room is strictly confidential and is provided to you solely for

               20      your reference to allow you to make your own evaluation of the company.”

               21      Chanaratsopon clicked to acknowledge his acceptance of these terms on thirteen

               22      separate occasions. Most of these acknowledgements post-dated Chanaratsopon’s

               23      formation of Boosted in December 2019:

               24
                           #                   User               Timestamp       IP Address            Event
               25                                                     (ET)
                         145070      cchanaratsopon07@gmail.com   Dec 14, 2019   76.75.10.187    Data room
               26                                                  12:40 PM                      disclaimer accepted
                         144881      cchanaratsopon07@gmail.com   Dec 22, 2019   76.91.252.167   Data room
               27                                                   9:07 PM                      disclaimer accepted
                         140245      cchanaratsopon07@gmail.com   Feb 18, 2020   76.91.252.167   Data room
               28                                                   5:39 PM                      disclaimer accepted
COOLEY LLP
ATTORNEYS AT LAW

                                                                      18
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 19 of 27 Page ID #:19



                   1         #                   User               Timestamp        IP Address            Event
                                                                         (ET)
                   2     140188        cchanaratsopon07@gmail.com   Feb 19, 2020   205.209.24.227   Data room
                                                                       1:23 PM                      disclaimer accepted
                   3     136503        cchanaratsopon07@gmail.com   Mar 8, 2020     76.91.252.167   Data room
                                                                      12:43 AM                      disclaimer accepted
                   4        62239      cchanaratsopon07@gmail.com   May 18, 2020    76.91.252.167   Data room
                                                                       5:05 PM                      disclaimer accepted
                   5        60414      cchanaratsopon07@gmail.com   May 19, 2020    76.91.252.167   Data room
                                                                       5:50 PM                      disclaimer accepted
                   6        58714      cchanaratsopon07@gmail.com   May 19, 2020    76.91.252.167   Data room
                                                                       6:37 PM                      disclaimer accepted
                   7        42610      cchanaratsopon07@gmail.com    Jun 4, 2020     76.91.8.241    Data room
                                                                       1:16 AM                      disclaimer accepted
                   8        32948      cchanaratsopon07@gmail.com   Jun 10, 2020   2600:387:8:7::b0 Data room
                                                                       6:07 PM                      disclaimer accepted
                   9        16400      cchanaratsopon07@gmail.com    Jul 9, 2020     76.91.8.241    Data room
                                                                       5:17 PM                      disclaimer accepted
               10           16396      cchanaratsopon07@gmail.com    Jul 9, 2020    76.91.252.167   Data room
                                                                       5:24 PM                      disclaimer accepted
               11           16326      cchanaratsopon07@gmail.com   Jul 10, 2020    76.91.252.167   Data room
                                                                       7:28 PM                      disclaimer accepted
               12
                                 61.      Based on these explicit contractual commitments, and the notice that he
               13
                       reviewed and acknowledged before accessing the Dataroom, Chanaratsopon knew
               14
                       that the Thrasio information on the Dataroom was confidential, and he had a duty not
               15
                       to use that information for any purpose other than evaluating an investment in
               16
                       Thrasio.
               17
                                 62.      All told, between March 2019 and July 2020, Chanaratsopon
               18
                       downloaded a total of 1,700 Thrasio files from the Dataroom. More than a thousand
               19
                       of these files consisted of the Standard Diligence Process and Standard Integration
               20
                       Process documents.           Chanaratsopon bulk-downloaded these process documents
               21
                       multiple times.
               22
                       V.        Boosted Improperly Exploits The Trade Secrets
               23
                                 63.      Chanaratsopon started downloading and studying large portions of the
               24
                       Dataroom over six months before forming Boosted, with downloads taking place in
               25
                       March 2019, May 2019, July 2019, and August 2019.
               26
                                 64.      Chanaratsopon and his co-founder incorporated Boosted shortly
               27
                       thereafter, in or around December 2019.
               28
COOLEY LLP
ATTORNEYS AT LAW

                                                                        19
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 20 of 27 Page ID #:20



                   1         65.    Chanaratsopon and his co-founder hired Boosted’s first employee at
                   2   around the same time.
                   3         66.    The Internet Archive first captured a snapshot of Boosted’s website in
                   4   or around January 2020. This initial capture memorializes that shortly following
                   5   formation, Boosted was boasting that it could complete an acquisition within 45 days
                   6   – almost identical to Thrasio’s historically-advertised target timeframe of 43 days,
                   7   even though at the time, Boosted had no track record or experience in the acquisition
                   8   of Third-Party Sellers. Boosted’s website continues to make this representation, and
                   9   also touts its systematized and rigorous due diligence process – again, almost
               10      identical to the model Thrasio pioneered and developed.
               11            67.    Chanaratsopon conducted another bulk-download of large portions of
               12      the Thrasio Dataroom in May 2020 – after he had founded Boosted, launched its
               13      website, and hired its first employees.
               14            68.    Chanaratsopon also accessed documents in the Dataroom in June and
               15      July 2020.
               16            69.    Meanwhile, Chanaratsopon was working to establish Boosted. Boosted
               17      hired additional employees in spring and summer 2020, and announced its successful
               18      Series A funding round in September 2020.
               19            70.    The full extent of Boosted’s misappropriation will be revealed in
               20      discovery, but there can be no doubt that Boosted has misappropriated Thrasio’s
               21      Standard Diligence Process and the Standard Integration Process, and has used it to
               22      unfairly compete with Thrasio. Indeed, Boosted would not have been able to launch
               23      its business in the time that it did without stealing the confidential, proprietary
               24      business processes that were developed by and belong to Thrasio.
               25                                         CLAIM ONE
               26                   VIOLATION OF DEFEND TRADE SECRETS ACT,
               27                               18 U.S.C. §§ 1832, 1836 ET SEQ.
               28            71.    Thrasio incorporates by reference all other allegations of this Complaint
COOLEY LLP
ATTORNEYS AT LAW

                                                                 20
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 21 of 27 Page ID #:21



                   1   as if fully set forth herein.
                   2          72.     Thrasio owns certain trade secrets, including the Standard Diligence
                   3   Process and the Standard Integration Process.           This proprietary trade secret
                   4   information relates to Thrasio’s business, which includes the sale of goods over the
                   5   internet, through interstate or foreign commerce.
                   6          73.     Thrasio has at all times taken reasonable measures to keep such trade
                   7   secret information secret and confidential. These efforts include, but are not limited
                   8   to, the use of passwords and encryption to protect data on its computers and servers,
                   9   and the use of confidentiality agreements and non-disclosure agreements to require
               10      employees, non-employee service providers, and potential and actual investors to
               11      maintain the secrecy of Thrasio’s confidential information. Thrasio does not disclose
               12      its trade secrets or other proprietary or confidential information to any third parties
               13      except where absolutely necessary, and then only pursuant to a strict nondisclosure
               14      agreement. In this case, Thrasio disclosed its trade secrets to Upper90 only under
               15      conditions of strict secrecy.
               16             74.     Due to these security measures, Thrasio’s trade secrets are not available
               17      for others to use through any legitimate means.
               18             75.     Thrasio’s trade secrets derive independent value from not being
               19      generally known to, and not being readily ascertainable through proper means by,
               20      another person who can obtain economic value from the disclosure or use of the
               21      information.
               22             76.     In violation of Thrasio’s rights, Boosted misappropriated Thrasio’s
               23      confidential and proprietary trade secret information in the improper and unlawful
               24      manner alleged herein, through the actions of its agent, Charles Chanaratsopon – who
               25      co-founded Boosted and serves as its CFO.
               26             77.     Boosted’s misappropriation of Thrasio’s confidential and proprietary
               27      trade secret information was intentional, knowing, willful, malicious, fraudulent, and
               28      oppressive.
COOLEY LLP
ATTORNEYS AT LAW

                                                                  21
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 22 of 27 Page ID #:22



                   1          78.    On information and belief, if Boosted is not enjoined, it will continue to
                   2   misappropriate and use Thrasio’s trade secret information for its own benefit and to
                   3   Thrasio’s detriment.
                   4          79.    As the direct and proximate result of Boosted’s conduct, Thrasio has
                   5   suffered and, if Boosted’s conduct is not stopped, will continue to suffer, severe
                   6   competitive harm, irreparable injury, and significant damages, in an amount to be
                   7   determined at trial.
                   8          80.    Because Thrasio’s remedy at law is inadequate, it seeks, in addition to
                   9   damages, permanent injunctive relief to recover and protect its confidential,
               10      proprietary and trade secret information from further use or disclosure.
               11             81.    Thrasio is also entitled to an award of exemplary damages and recovery
               12      of its attorneys’ fees incurred herein.
               13                                            CLAIM TWO
               14      VIOLATION OF CALIFORNIA UNIFORM TRADE SECRETS ACT, CAL.
               15                                      CIV. CODE §§ 3426 ET SEQ.
               16             82.    Thrasio incorporates by reference all other allegations of this Complaint
               17      as if fully set forth herein.
               18             83.    Thrasio’s Standard Diligence Process and the Standard Integration
               19      Process constitute trade secrets under the California Uniform Trade Secrets Act, Cal.
               20      Civ. Code §§ 3426 et seq. This information comprises one or more formulas,
               21      patterns, compilations, programs, devices, methods, techniques, and/or processes that
               22      derive independent economic value, actual or potential, from not being generally
               23      known to the public or to other persons who can obtain economic value from their
               24      use or disclosure.
               25             84.    Thrasio has at all times taken reasonable measures to keep such trade
               26      secret information secret and confidential. These efforts include, but are not limited
               27      to, the use of passwords and encryption to protect data on its computers and servers,
               28      and the use of confidentiality agreements and non-disclosure agreements to require
COOLEY LLP
ATTORNEYS AT LAW

                                                                  22
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 23 of 27 Page ID #:23



                   1   employees, non-employee service providers, and potential and actual investors to
                   2   maintain the secrecy of Thrasio’s confidential information. Thrasio does not disclose
                   3   its trade secrets or other proprietary or confidential information to any third parties
                   4   except where absolutely necessary and then only pursuant to a strict nondisclosure
                   5   agreement.    In this case, Thrasio disclosed its trade secrets to Upper90 under
                   6   conditions of strict secrecy.
                   7         85.    Charles Chanaratsopon co-founded Boosted and serves as its CFO. As
                   8   a result, Boosted knew, or should have known under the circumstances, that the
                   9   information and computer files it misappropriated, through the actions of Charles
               10      Chanaratsopon as alleged herein, were Thrasio’s trade secrets.
               11            86.    Moreover, as set forth herein, Boosted has at all times known and had
               12      reason to expect that its knowledge of Thrasio’s trade secrets was acquired under
               13      circumstances giving rise to a duty to maintain their secrecy and refrain from use
               14      thereof.
               15            87.    Upon information and belief, Boosted has used or intends to use or
               16      disclose Thrasio’s trade secrets for the purpose of competing with, or otherwise
               17      harming, Thrasio.
               18            88.    In violation of Thrasio’s rights, Boosted misappropriated Thrasio’s
               19      confidential and proprietary trade secret information in the improper and unlawful
               20      manner alleged herein, through its own actions and in concert with Charles
               21      Chanaratsopon.
               22            89.    As a direct and proximate result of Boosted’s conduct, Thrasio is
               23      threatened with injury and has been injured in an amount that will be proven at trial.
               24      Thrasio has also incurred, and will continue to incur, additional damages, costs and
               25      expenses, including attorney’s fees, as a result of Boosted’s misappropriation. As a
               26      further proximate result of the misappropriation and use of Thrasio’s trade secrets,
               27      Boosted has been unjustly enriched.
               28            90.    Boosted’s conduct is continuing to cause harm for which Thrasio has no
COOLEY LLP
ATTORNEYS AT LAW

                                                                 23
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 24 of 27 Page ID #:24



                   1   adequate remedy at law. Unless enjoined by order of this Court, Boosted will
                   2   continue to misappropriate and use Thrasio’s trade secret information for its own
                   3   benefit and to Thrasio’s detriment.
                   4          91.    Pursuant to Cal. Civil Code § 3426.2, Thrasio is entitled to an injunction
                   5   against the misappropriation and continued threatened misappropriation of trade
                   6   secrets as alleged herein and further asks the Court to enjoin Boosted from using or
                   7   disclosing any of the trade secret information misappropriated from Thrasio and to
                   8   require Boosted to return all copies of such information to Thrasio.
                   9          92.    The aforementioned acts of Boosted were willful, malicious, and
               10      fraudulent. Thrasio is therefore entitled to exemplary damages under Cal. Civil Code
               11      § 3426.3(c) and reasonable attorneys’ fees and costs under Cal. Civil Code § 3426.4.
               12                                         CLAIM THREE
               13                                      UNFAIR COMPETITION,
               14                      CAL. BUS. AND PROF. CODE §§ 17200 ET SEQ.
               15             93.    Thrasio incorporates by reference all other allegations of this Complaint
               16      as if fully set forth herein.
               17             94.    Boosted engaged in business acts and practices that harmed Thrasio and
               18      were unlawful, unfair, and fraudulent within the meaning of the California Business
               19      and Professions Code.
               20             95.    Through Charles Chanaratsopon, who co-founded Boosted and serves
               21      as its CFO, Boosted misused Chanaratsopon’s role as an investor in Thrasio to obtain
               22      access to the confidential and trade secret information at issue.
               23             96.    On information and belief, at the time Chanaratsopon accessed the
               24      protected information under the guise of his role as an investor, both Boosted and
               25      Chanaratsopon intended to misuse the information in violation of the NDAs signed
               26      by Chanaratsopon and for the competitive benefit of Boosted.
               27             97.    Under these circumstances, Boosted’s acts in violation of the California
               28      Business and Professions Code included:
COOLEY LLP
ATTORNEYS AT LAW

                                                                  24
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 25 of 27 Page ID #:25



                   1                a.     accessing the Dataroom through its agent Chanaratsopon under
                   2                       false pretenses, in order to misappropriate Thrasio’s confidential
                   3                       information and use it to compete with Thrasio;
                   4                b.     deceiving Upper90 (and Thrasio) into allowing Chanaratsopon’s
                   5                       continued access to the Dataroom between December 2019 and
                   6                       July 2020 through Chanaratsopon’s repeated acknowledgement
                   7                       of the confidentiality of the Dataroom materials, and commitment
                   8                       not to misuse such materials, despite intending to use such
                   9                       materials to compete with Thrasio; and
               10                   c.     misappropriating Thrasio’s trade secrets (the Standard Diligence
               11                          Process and Standard Integration Process) as well as other
               12                          confidential information on the Dataroom (including, among
               13                          other things, Thrasio’s actual and projected future financial
               14                          results, capitalization tables, transaction documents, and other
               15                          key diligence information) and using those secrets and
               16                          confidential information to compete with Thrasio.
               17            98.    Boosted’s unlawful, unfair, and fraudulent business acts and practices
               18      have harmed and continue to cause harm to Thrasio. As a result, Thrasio is entitled
               19      to an injunction restraining Boosted from engaging in further acts of unfair
               20      competition and to recover restitution, including without limitation, all benefits that
               21      Boosted received as a result of its unfair business practices.
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW

                                                                 25
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 26 of 27 Page ID #:26



                   1                         PRAYER FOR RELIEF
                   2    WHEREFORE, Thrasio prays for judgment against Boosted as follows:
                   3          a.   That the Court render a final judgment in Thrasio’s favor and
                   4               against Boosted on all claims alleged in this Complaint;
                   5          b.   For damages in an amount to be proven at trial;
                   6          c.   For permanent injunctive relief;
                   7          d.   For a constructive trust over all information, patent applications,
                   8               patents, technology, products and other materials in the
                   9               possession, custody, or control of Boosted that wrongfully
               10                  constitute, contain, were based on, and/or derived in whole or in
               11                  part from the use of Thrasio’s confidential and proprietary
               12                  information and/or trade secrets;
               13             e.   For restitution;
               14             f.   For exemplary damages;
               15             g.   For costs of suit incurred herein;
               16             h.   For prejudgment interest;
               17             i.   For attorneys’ fees and costs; and
               18             j.   For such other and further relief as the Court may deem just and
               19                  proper.
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW

                                                         26
            Case 2:21-cv-01337-CBM-SK Document 1 Filed 02/12/21 Page 27 of 27 Page ID #:27



                   1                             DEMAND FOR JURY TRIAL
                   2         Plaintiff demands trial by jury on all issues, claims, and causes of action triable
                   3   by a jury.
                   4
                   5   Dated:       February 12, 2021       COOLEY LLP
                   6
                   7
                                                           /s/ Randall R. Lee
                   8                                       Randall R. Lee (CA Bar #152672)
                                                           randall.lee@cooley.com
                   9                                       1333 2nd Street, Suite 400
                                                           Santa Monica, CA 90401-4100
               10                                          Tel. (310) 883-6485
                                                           Fax. (310) 883-6500
               11
                                                           Philip M. Bowman, pro hac vice forthcoming
               12                                          pbowman@cooley.com
                                                           Nicholas A. Flath, pro hac vice forthcoming
               13                                          nflath@cooley.com
                                                           55 Hudson Yards
               14                                          New York, New York 10001
                                                           Tel. (212) 479-6000
               15                                          Fax. (212) 479-6275
               16                                          Attorneys for Plaintiff
                                                           Thrasio, LLC
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW

                                                                 27
